                                                                                                                C/M
    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -----------------------------------------------------------   X
                                                                  :
    UNITED STATES OF AMERICA,                                     :
                                                                  :
                                                                  :    MEMORANDUM DECISION
                           - against -                            :    AND ORDER
                                                                  :
                                                                  :    13-cr-0695 (BMC)
    HOWARD LEVENTHAL,                                             :    18-cv-3470 (BMC)
                                                                  :
                                    Defendant.                    :
                                                                  :
    -----------------------------------------------------------   X

COGAN, District Judge.
           Defendant has filed a motion for habeas corpus relief under 28 U.S.C. § 2255, which he

subsequently amended and supplemented, 1 a motion for “alternative relief,” and a motion to

“substitute” the Judge in his case. For the reasons below, each motion is denied.

                                                  BACKGROUND
           Defendant was the President, Chief Executive Officer, and Chief Technology Officer of

mHealth Technologies Corp., which developed technology for the mobile health industry.

           In 2012, defendant began contracting with “factoring” businesses to which he would sell

in exchange for cash fraudulent multi-million-dollar accounts receivable from Health

Canada – which is the department in the Canadian government with responsibility for its national

public health – related to a home health tablet that his company was developing. Defendant also

flouted his fake contracts with Health Canada to induce high net worth individuals and other

lenders to invest in his company. Over the course of the defendant’s scheme, he solicited at least


1
 Because of defendant’s pro se status, the Court does not construe the amended motion or its addendum to replace
his original motion under § 2255. Rather, the Court will consider the arguments that defendant raises in each filing.
The Court refers to the three filings together as defendant’s “amended motion.”
$26 million from potential investors, and the actual loss that resulted from his fraud was more

than $1.3 million.

       Defendant was arrested on October 22, 2013, and on December 23, 2013, he pled guilty

to wire fraud (Count 1) and aggravated identity theft (Count 2) in violation of 18 U.S.C. §§ 1343

and 1028A(a)(1), respectively. Defendant’s Guidelines range for Count 1 was 87 to 108 months

and he faced a mandatory 24-month consecutive sentence on Count 2. On December 6, 2016, I

sentenced defendant to 36 months on Count 1 and 24 months on Count 2, to run consecutive, for

a total sentence of 60 months custody. I also ordered defendant to pay restitution of

$1,350,819.78.

       Defendant has been in custody since September 11, 2015, when I revoked his bond

because he violated several of its conditions, including by attempting to defraud an individual

out of $55,000 through false representations and omissions. Defendant has less than five months

left to serve on his 60-month sentence.

       Defendant filed a direct appeal with respect to one of the special conditions of supervised

release, but he subsequently withdrew that appeal. Defendant has not otherwise filed a direct

appeal of his sentence, although in his district of confinement, he has (unsuccessfully) filed a

motion for habeas corpus relief under 28 U.S.C. § 2241 to challenge, among other things, some

of the conditions of his confinement related to his medical care. See Leventhal v. Rios, No. CV

17-5441, 2018 WL 3129004, at *2 (D. Minn. June 26, 2018).

       However, defendant has filed several other lawsuits – including one against the

prosecutor in this case, see Leventhal v. Paes, No. 17-cv-2496 (E.D.N.Y) – and as was discussed

in Paes and during defendant’s sentencing, plaintiff uses frivolous litigation as a weapon to




                                                 2
harass the people who upset him. 2 As is demonstrated below, the instant motions do not have

any merit, but instead, serve as the next round of defendant’s relentless attempt to lash out at

others through the judicial process.

                                                 DISCUSSION
    I.       Recusal Motions
         After filing his amended motion for habeas relief and motion for alternative relief,

defendant filed a motion to “substitute” the Judge in his case. I construe this as a motion for

recusal. This motion is denied.

         Defendant has self-designated his amended motion for habeas relief an “emergency”

motion and has asked me to recuse myself if my “bandwidth” does not allow me to treat his

amended motion as an emergent matter. Defendant is similarly situated to every other federal

prisoner who has filed motions for the same relief. I will not prioritize defendant just because he

thinks his case is more important than the rest, nor will I recuse myself just because I did not

address defendant’s several motions on his preferred timeline.

         Part of defendant’s amended motion also requests that I recuse myself, claiming that I

harbor a personal animus against defendant. In support of his argument, defendant includes a

laundry list of his non-criminal conduct that was discussed during sentencing and assumes that I

am prejudiced against him because of that conduct. Defendant’s assumption is wrong. During

sentencing, I must necessarily consider a defendant’s other criminal and non-criminal conduct.

This is not only routine, but consideration of each defendant’s history and characteristics is


2
  Defendant also has a pending appeal in the instant case. He has appealed this Court’s denial of his motion for a
reduction of sentence under the First Step Act, Pub. L. No. 115-391 § 603 (2018), and to compel decision on some
of the motions that are the subject of this decision. Defendant’s motion for a reduced sentence also stated that if
defendant received the relief sought, he would withdraw his § 2255 motion. This latter, provisional “offer” caused
his appeal to be labeled as being from a decision on a § 2255 motion, and this Court therefore was contacted by the
Second Circuit Clerk to grant or deny a certificate of appealability. We have explained to the Clerk that since none
of this Court’s prior orders before this one disposed of defendant’s § 2255 motion, there was no ability to grant or
deny a certificate of appealability.

                                                          3
statutorily required. See 18 U.S.C. § 3553(a). I have no doubt in my ability to hear and

determine defendant’s case in an impartial manner, see generally 28 U.S.C. § 455, so I will not

recuse myself from deciding his motion.

   II.      Amended Motion for Habeas Relief
         Under 28 U.S.C. § 2255(a), a federal prisoner may claim the right to be released if their

sentence was “imposed in violation of the Constitution or laws of the United States, or [if] the

court was without jurisdiction to impose such sentence, or [if] the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral attack.” Generally, “claims not

raised on direct appeal may not be raised on collateral review unless the defendant shows cause

and prejudice.” Massaro v. United States, 538 U.S. 500, 504 (2003). But claims of ineffective

assistance of counsel can be raised for the first time in a § 2255 motion. See id.

         Defendant raises several issues in his amended motion for habeas relief. For the reasons

below, each point that defendant makes fails.

         A. Conditions of Confinement
         Defendant contends that the conditions of his confinement violate the Eighth Amendment

for two reasons. First, defendant argues that his confinement has severed his relationship with

his daughter and deprived him of his “parental authority,” because he has not seen his daughter

in three years or spoken to her in two years. Defendant also argues that the Bureau of Prisons

(“BOP”) has denied him necessary medical care for a pre-existing medical condition that

defendant had when I sentenced him.

         Neither of these claims are cognizable on a § 2255 motion. That is because release from

prison is not an appropriate remedy for either of these alleged constitutional violations. Cf.

Jiminian v. Nash, 245 F.3d 144, 146-47 (2d Cir. 2001) (“A motion pursuant to § 2241 generally

challenges the execution of a federal prisoner’s sentence, including such matters as . . . prison

                                                  4
conditions. In contrast, § 2255 is generally the proper vehicle for a federal prisoner’s challenge

to his conviction and sentence.”).

         Because of this, the venue for defendant’s challenge to the conditions of his confinement

is only proper in the District of Minnesota, because that is where he is confined. 3 See Rumsfeld

v. Padilla, 542 U.S. 426, 443 (2004) (“The plain language of the habeas statute thus confirms the

general rule that for core habeas motions challenging present physical confinement, jurisdiction

lies in only one district: the district of confinement.”).

         The same is true for defendant’s related argument that his due process rights were

violated because I sentenced him under the belief that the BOP would be able to provide him

with adequate medical care and it has not. This is just another way of making the same

argument – that his conditions of confinement violate the Eighth Amendment – which cannot be

raised in a § 2255 motion.

         B. Prosecutorial Misconduct
         Defendant argues that the prosecutor in his case engaged in several forms of misconduct.

First, defendant claims that the prosecutor did not disclose his “knowledge” that the BOP would

not adhere to defendant’s medical care plan; second, the prosecutor did not forward internally

defendant’s FOIA request seeking communications between the prosecutor and the BOP; and

third, the prosecutor did not produce pursuant to a second FOIA request his communications

with defendant’s ex-wife which defendant claims would have shown she was blackmailed into

making the statements she made during defendant’s sentencing.

         The first argument is frivolous. The prosecutor has no control over the conduct of the

BOP. Although defendant contends that the prosecutor must have thrown away the care plan


3
 I take judicial notice of the fact that defendant is being held at the Duluth FPC in Duluth, Minnesota. See
https://www.bop.gov/inmateloc/ (last visited April 15, 2019).

                                                          5
created by an examining physician in advance of sentencing, defendant’s relief is once again

against the warden in an action under § 2241 in the District of Minnesota for a failure to provide

defendant with adequate medical care. If defendant disagreed with the outcome of his prior

§ 2241 action in that court, his avenue of relief was to file an appeal, not raise his claims in this

court in a § 2255 action.

       As for the second and third arguments, I have already addressed defendant’s FOIA

requests when I dismissed his related lawsuit. See Leventhal v. Paes, 16-cv-3677 (E.D.N.Y. July

27, 2016). Defendant’s avenue of relief was on direct appeal of that decision, not a § 2255

motion about his unrelated criminal matter. Moreover, these allegations are nothing but

conjecture and do not merit additional discussion.

       Defendant also claims that a federal agent “terrorized” defendant’s doctor and threatened

him into making false statements in a medical opinion and that the prosecutor called federal

Bankruptcy Judge Goldgar and “goaded” Judge Goldgar into “hyper-inflating and exaggerating”

one of his opinions, which included a finding that defendant uses litigation as a retaliatory

weapon and was discussed at defendant’s sentencing (which, of course, defendant contends it

should not have been). Defendant includes no evidence to support these contentions, so I will

not address them any further.

       Finally, defendant claims that the Presentence Investigation Report (“PSR”) was wrong

to represent that the BOP has the resources to provide mental health treatment to defendant while

he is incarcerated. Once again, this is not the responsibility of the prosecutor. Defendant must

bring his claim against the warden who is holding him under conditions that defendant claims

violate the constitution.




                                                   6
       C. Breach of Plea Agreement
       Defendant claims that the Government breached the condition in the parties’ plea

agreement that the Government would not seek to invalidate points for defendant’s acceptance of

responsibility in his Guidelines calculation. Under the plea agreement, the Government agreed

not to take a position concerning where within the Guidelines range defendant’s sentence should

fall and that it would not make a motion for an upward departure from that range. But the plea

agreement also provided that that if defendant subsequently engaged in conduct that was relevant

to sentencing, the Government would not be bound by those provisions. The plea agreement

also provided that if defendant violated any provision of the agreement, the Government would

be relieved of its obligations, explicitly including its obligation to move for a downward

adjustment for acceptance of responsibility.

       Because defendant attempted to defraud an individual of $55,000 while he was out on

bond, it seems clear that the Government did not breach the plea agreement, but rather, it was

relieved of its obligations by the terms of that contract because of defendant’s breach.

       D. Ineffective Assistance of Counsel
       Defendant claims that his defense counsel was constitutionally ineffective. To raise a

meritorious ineffective assistance of counsel claim under Strickland v. Washington, 466 U.S. 668

(1984), defendant must show two things: first, that defense counsel’s performance was deficient

(by identifying acts or omissions that considered under all the circumstances were “outside the

wide range of professionally competent assistance”), and second, that counsel’s deficient

performance prejudiced his defense (by showing that “there is a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding would have been different”).

Bennett v. United States, 663 F.3d 71, 84 (2d Cir. 2011) (quoting Strickland, 466 U.S. at 690-



                                                 7
94). As the Second Circuit has explained, this is a “highly demanding” and “rigorous” test. See

id. (internal citations omitted).

         Defendant has challenged several of defense counsel’s decisions, actions, and omissions.

As a general matter, it appears that defendant takes issue with the fact that counsel conducted

himself according to the law as it is written, rather than the law that defendant wants to be in

place. My findings as to each of defendant’s challenges are as follows.

         •   Counsel’s revelation to defendant (allegedly in violation of a court order) that
             defendant’s ex-wife was the Government’s confidential witness at defendant’s bond
             revocation hearing has nothing to do with the sentence defendant is challenging, nor
             could this knowledge have prejudiced defendant in any way with respect to the
             outcome of his sentencing.

         •   Counsel’s failure to move for specific performance of the plea agreement after the
             Government asked me to withhold points for acceptance of responsibility in
             defendant’s Guidelines calculation did not prejudice defendant, because as the
             transcript of defendant’s sentencing reflects, counsel did address specific performance
             of the plea agreement. Moreover, I expressly considered points for acceptance of
             responsibility and found on my own review of the facts that defendant’s post-plea
             conduct made it clear that he had not accepted responsibility, so he was not entitled to
             an adjustment for that. For the same reason, I would not have required specific
             performance of the plea agreement, because defendant himself breached it when he
             committed a fraud while out on bond.

         •   Counsel’s failure to assert the applicability of Rule 5K2.0(a) 4 of the United States
             Sentencing Guidelines (“USSG”) was not deficient performance nor did it have a
             prejudicial effect on the outcome, because during sentencing, I considered extensively
             the evidence of mitigating factors in defendant’s case, and defendant has not
             indicated what other facts or circumstances to which counsel should have pointed that
             were not taken into consideration by the USSG and that would have warranted a
             further downward departure from the Guidelines range.

         •   Counsel’s failure to access the Medical Information Bureau database, which
             defendant argues would have proven that defendant’s medical condition exists, was


4
 Defendant also challenges counsel’s failure to assert the applicability of Rule 5K2.0(b), but because that sub-
section of the rule applies to downward departures in child crimes and sexual offenses, it was clearly appropriate for
counsel not to address it during sentencing.

                                                          8
    not deficient nor did it have a prejudicial effect on the outcome because there is and
    has never been a dispute about the existence of defendant’s medical condition, so
    there was no need for additional proof on the matter. I very carefully considered
    defendant’s serious medical condition and it was an important factor in his
    sentencing – had he been healthy, I have no question his sentence would have been
    higher.

•   Counsel’s refusal to serve a subpoena on the BOP for anonymous medical records of
    10 random inmates with a similar medical condition to defendant was not deficient
    because there is no showing that a random selection of inmates’ medical records
    would have altered the Court’s reliance on the representations that the BOP could
    appropriately treat an individual with defendant’s medical condition. These
    representations were not taken at face value, as defendant claims. Defendant was
    evaluated by an accredited medical professional who opined that the BOP could
    adequately care for an inmate in defendant’s position. Moreover, I would have
    quashed this subpoena as unduly burdensome and irrelevant to the sentencing
    proceeding.

•   Counsel’s failure to object to what defendant calls a separation of powers
    violation – which purportedly occurred when the prosecutor dictated to the Probation
    Department what should go in defendant’s PSR – was not deficient performance nor
    did it prejudice the outcome. Although defendant characterizes unidentified
    communications between the prosecutor and Probation as a “mandate” regarding the
    $26 million intended loss figure, there is no evidence to suggest such an “order”
    occurred (or was obeyed). The prosecutor has no legal or practical authority to
    compel the Probation Department to take any position on anything – the Probation
    Department works for the Court, not the Government – and I have seen too many
    cases to count where they disagreed. This was not one of them. Moreover, as the
    statement of reasons explains, I felt that the intended loss figure skewed the
    Guidelines range too high and sentenced defendant well below that range as a result.

•   Counsel’s failure to move for an evidentiary hearing on other relevant conduct and
    the 18 U.S.C. § 3553(a) factors was not deficient, as evidenced by the fact that I
    denied a similar motion that defendant filed himself. Moreover, because defendant
    does not include in his § 2255 motion who the witnesses would have been or to what
    they would have testified, he has not shown that this failure prejudiced him in any
    way.

•   Counsel’s conduct of purportedly shipping defendant’s personal records “into a black
    hole,” and deliberately destroying his personal property are not cognizable through a
    § 2255 motion because these are personal items and are in no way relevant to or

                                         9
    otherwise prejudice defendant’s case. (The same is true for defendant’s related
    argument that counsel failed to raise as a mitigating factor at sentencing the fact that
    defendant “was deprived of every last article of personal property” because of his
    bond revocation hearing.)

•   Counsel’s failure to object at defendant’s bond revocation hearing to the
    inadmissibility of audio recordings of “interrogations” taken after defendant was
    arrested was not deficient, because defendant has not explained the circumstances
    surrounding these “interrogations” and a review of the record suggests that the only
    tape played was one recorded by the individual whom defendant attempted to defraud
    (and not a member of law enforcement). Defendant has not shown his Fourth
    Amendment rights were implicated.

•   Counsel’s failure to assert the “harshness” of defendant’s presentence confinement in
    the Metropolitan Detention Center as a factor for me to consider in sentencing under
    § 3553(a) was not deficient because a review of the transcript of the sentencing
    proceeding reveals that counsel did in fact raise this issue. It was addressed in
    conjunction with defendant’s medical condition as a mitigating factor warranting a
    variance from the Guidelines range and in conjunction with how defendant would be
    treated while incarcerated.

•   Counsel’s failure to find and bring to my attention during sentencing cases of other
    criminal defendants who committed similar crimes as defendant who were sentenced
    to less time was neither deficient nor prejudicial because defendant had the benefit of
    a fulsome sentencing hearing, prior to which the parties made several submissions on
    a myriad of issues and considerations. Sentencing a criminal defendant is necessarily
    an individualized endeavor, and this is particularly true in defendant's case because of
    several unique personal characteristics. Although I have an obligation to avoid
    unnecessary disparities in sentencing, defendant’s unique facts and circumstances can
    certainly warrant a different – or longer – sentence than those imposed on other
    white-collar criminals (especially considering defendant continued to commit crimes
    while he was out on bond). Just because defendant disagrees with my decision does
    not mean his counsel was deficient for failing to mention every single instance in
    which a white-collar criminal was sentenced to less time than defendant, or that I
    would have sentenced defendant to less time if those cases had been cited to me.

•   Counsel’s failure to object to venue during sentencing was not deficient, because
    defendant admitted during his plea allocution that as a part of his fraudulent scheme,
    defendant sent a fake contract to a federal agent located in Brooklyn.




                                         10
•   Counsel’s decision to edit the mitigation report submitted in advance of sentencing,
    specifically counsel’s decision to remove “further elaboration on” defendant’s post-
    traumatic stress disorder (“PTSD”) diagnosis and “discussion of” defendant’s father’s
    death, which defendant claims triggered his criminal conduct, does not fall outside the
    realm of acceptable professional conduct, nor did it prejudice the outcome of
    defendant’s sentencing proceeding. Defendant’s own sentencing memorandum
    brought these issues to the attention of the Court, and defendant cannot challenge
    counsel’s strategic decision of how much to emphasize any given point in his own
    submission. (For the same reason, defendant’s related argument that counsel’s failure
    to ensure that I was fully aware of the “triggering” nature of his father’s death fails to
    rise to the level of either deficient performance or prejudicial effect under Strickland.)

•   Counsel’s failure to object during sentencing to my purported statement that
    defendant “has a serious medical condition which may require immediate response”
    was not deficient because the transcript shows that I never said that. I assume that
    defendant is referring to my consideration of his “very serious medical condition” as
    a mitigating factor in determining the appropriate length of his sentence, but there can
    be no ambiguity – as is the basis for defendant’s argument here – that I was referring
    to defendant’s known medical condition in that instance, so there was no need for
    counsel to object.

•   Counsel’s failure to file “formally captioned or formatted motion[s] or statement[s] of
    objections” did not prejudice defendant, because I considered every document filed,
    whether or not it was formatted in the manner defendant thinks it should have been.

•   Counsel’s failure to bring to my attention “widespread BOP medical incompetence”
    could not have prejudiced defendant because there was extensive discussion and
    consideration of his medical condition and whether the BOP could treat him during
    incarceration.

•   Counsel’s failure to file a post-judgment motion for defendant’s admittance into the
    Residential Drug Abuse Program has nothing to do with the constitutionality of
    defendant’s sentence, so it cannot be raised in a § 2255 motion. (The same is true for
    defendant’s argument that counsel knew about but failed to inform defendant of the
    BOP’s alleged violations of the Second Chance Act’s mandates regarding halfway
    houses and home confinement. Defendant states that had he known of these
    violations he would have filed his § 2255 motion sooner, but the BOP’s alleged
    conduct at large has nothing to do with defendant’s sentence, so the timing of his
    motion does not matter at all with respect to this argument.)




                                         11
•   Counsel’s failure to object to a victim letter provided by Gene Schenberg – despite
    allegedly having knowledge that Mr. Schenberg is a “professional victim,” embezzled
    $100,000 from defendant’s company, is a disgruntled former employee, and is an
    “outlier and a nutcase” – was not deficient because defendant provides no support for
    the truth of any of these statements. Moreover, defendant has not shown how
    counsel’s failure to object to one victim statement would have prejudiced the
    outcome, given that the intended loss amount was calculated at over $26 million and
    actual loss was calculated at $1.3 million.

•   Counsel’s failure to inform me that, after one of defendant’s fellow inmates filed a
    character reference letter on his behalf, the prosecutor called the inmate’s lawyer and
    threatened him with “amplified punishment” unless he submitted a false letter
    claiming that his first letter was not authentic was not deficient because there is no
    evidence that this happened. Nor, for that matter, does it have anything to do with the
    constitutionality of defendant’s sentence.

•   Counsel’s failure to object to the fact that I purportedly did not consider defendant’s
    PTSD at sentencing and counsel’s failure to assert that his PTSD warranted a
    downward departure under USSG § 5K2.0 was neither deficient nor prejudicial,
    because all of defendant’s medical concerns were raised and given adequate
    consideration during the sentencing process.

•   Counsel’s failure to object to my purported use of the tem “narcissist” during
    sentencing was not deficient because a review of the transcript reveals that that I
    mentioned that one of defendant’s own experts concluded that defendant has
    narcissistic tendencies, which is a fact from the record and not my own
    characterization. In any event, it is not error for a court, in evaluating a defendant’s
    history and characteristics, to note such tendencies, with or without an expert report.

•   Counsel’s failure to raise as a mitigating factor during sentencing the fact that
    defendant must go through the process of exhausting his administrative remedies with
    the BOP before seeking judicial relief to resolve inmate issues was not deficient
    because that is the law, well known to this Court.

•   Counsel’s failure to follow up on defendant’s offer to the Government to act as a
    cooperating witness to “entrap likely terrorists,” despite the fact that the prosecutor
    seemed “willing[] to listen,” has nothing to do with defendant’s sentence and is not
    cognizable on his § 2255 motion.

•   Counsel’s failure to object to my intrusion on defendant’s parental rights (and by
    extension, the interference with his ability to spend time with his daughter) during
    sentencing was not deficient performance (or any type of violation of defendant’s
                                         12
    right to intimate association as a parent with his daughter) because it is the result of
    defendant’s own decisions to engage in criminal conduct. Defendant committed a
    serious crime. He knew or should have known that he could be incarcerated as a
    result. Incarceration necessarily interferes with familial relationships. Defendant
    must deal with the consequences of his actions like any other defendant.

•   Counsel’s failure to object to my “erroneous dismissal” of defendant’s separate FOIA
    lawsuit at sentencing has nothing to do with defendant’s sentence or the case in which
    counsel represented defendant, so it cannot provide the basis for an ineffective
    assistance of counsel claim here.

•   Counsel’s failure to bring to my attention defendant’s proposed alternative electronic
    means of deterrence, which defendant claims would have prevented him from
    committing additional crimes, was not deficient nor did it have a prejudicial effect on
    his sentence, because defendant does not explain these alternative means of
    deterrence. Moreover, whatever they are, they would not have adequately reflected
    the fact that defendant committed a serious crime for which incarceration was an
    appropriate and necessary punishment.

•   Counsel’s failure to investigate the testifying agent’s allegedly false statements that
    he made under oath during defendant’s bond revocation hearing was not deficient nor
    did it prejudice the outcome, because defendant provides nothing other than his
    assertion that the facts to which the agent testified were false, and because defendant
    cannot show that counsel did not investigate these matters in ways other than by
    calling the individuals identified in the agent’s testimony (as defendant suggests he
    should have done).

•   Counsel’s failure to inform me that the Government was allegedly monitoring
    defendant’s privileged attorney-client communications with counsel (an accusation
    which is supported only by defendant’s own sworn affidavit attached to his amended
    motion) has nothing to do with the constitutionality of his sentence and is not
    properly raised here.

•   Counsel’s failure to raise the fact that defendant would frequently soil himself while
    in custody and suffer embarrassment in front of other inmates as a result, as well as
    counsel’s failure to document approximately 60 (unspecified) instances where
    defendant was denied medical care, was neither deficient nor prejudicial because
    counsel, the Government, and I addressed at length defendant’s medical condition
    and the BOP’s ability to provide him with adequate care while incarcerated before
    and during sentencing. Defendant’s complaint is against the warden holding him, not
    counsel. In addition, I specifically took the hardship that imprisonment would cause


                                          13
           defendant because of his medical condition into account when I sentenced him,
           including the specific manifestation to which he refers.

       •   Counsel’s failure to “more energetically” object to what defendant characterizes as
           my failure to explore his ex-wife’s grudge against him was neither deficient nor
           prejudicial because defendant’s family structure and history were considered at length
           during sentencing. Moreover, defendant’s qualm seems to be with the fact that he
           was not given a moment to interact with his daughter, allegedly because his ex-wife
           questioned his ability to be a good father, but that has nothing to do with the
           constitutionality of defendant’s sentence, so it is not relevant here.

       •   Counsel’s failure to raise the fact that defendant would be transported to custody by
           the “BOP’s standard ‘Con-Air’ meat grinder” was neither deficient nor prejudicial
           because counsel has no control over the BOP, and more importantly, because this
           issue was raised and addressed during sentencing. Counsel went above and beyond
           that which was constitutionally required of him with respect to advocating for
           defendant’s medical care and treatment while in custody.

       •   Counsel’s failure to raise during sentencing the “force majeure effect of the 2008
           market crash” on the need for defendant to commit the crimes that he did was not
           deficient because the economic crash impacted the entire country, and it was by no
           means an excuse to commit fraud.

       •   Counsel’s failure to raise as a mitigating factor defendant’s “overwhelming volumes
           of evidence” that the Attorney General has relinquished control over the BOP, which
           is now in control of the BOP’s labor union, has nothing to do with the
           constitutionality of his sentence and is not properly raised in this motion, because
           defendant’s objection relates to the BOP’s purported refusal to use halfway houses.

       E. Venue
       Defendant argues that venue was improper in this case. Rather than the Eastern District

of New York, defendant claims that his case should have been heard in the Northern District of

Illinois, because adjudicating his case in this district severed his ability to have a relationship

with his daughter.

       Defendant waived his right to challenge venue in his plea agreement when he agreed not

to file an appeal or otherwise challenge his sentence I imposed a sentence of 132 months or



                                                  14
below. 5 He therefore cannot raise this claim in his § 2255 motion (nor, for that matter, can he

raise it for the first time under § 2255, because it is procedurally barred for having not been

raised first on direct appeal).

         Even assuming, however, that defendant could raise this issue in his § 2255 motion, it has

no merit because defendant admitted during his plea allocution that:

         In furtherance of my financing efforts, I made use of the interstate wires, which
         included sending an e-mail to an undercover FBI agent in the Eastern District of
         New York that attached bogus agreements between my company and Health
         Canada for the mobile electronic medical tablet. On the bogus contracts I sent, I
         forged the signature of Glenda Yeates, the Canadian Deputy Health Minister, at
         the time, which I did without her permission or lawful authority.”

I even followed up with defendant and asked, “The question is, in connection with this fraud did

you mail any documents to Brooklyn?” Defendant confirmed, after speaking with his lawyer

(different from his counsel at sentencing), that he e-mailed documents to Brooklyn.

         According to defendant’s own version of events – which he stated under oath – venue

was proper in the Eastern District of New York. See Fed. R. Crim. P. 18.

         F. Sentence Disparities
         Defendant argues that his sentence was erroneous in light of United States v. Klein, No.

11-CR-255, 2011 WL 6779309 (E.D.N.Y. Dec. 27, 2011), in which Judge Weinstein sentenced a

criminal defendant with a panoply of health issues who pled guilty to embezzlement and tax

evasion to one day of imprisonment and three years of supervised release.

         Defendant cannot challenge his sentence in the first instance on a § 2255 motion. It must

first be challenged on direct appeal, which defendant has not done. See Massaro, 538 U.S. at

504. To the extent defendant is precluded from challenging his sentence on direct appeal


5
 Separately, defendant also agreed to waive “all defenses based on . . . venue with respect to any prosecution that is
not time-barred on the date that [the plea agreement] is signed in the event that . . . defendant violates [the plea
agreement.”

                                                         15
because he waived that right in his plea agreement, defendant must accept the consequences of

that decision.

          Because none of the arguments that defendant raises in his § 2255 motion have merit, the

motion is denied.

   III.      Motion for Alternative Relief
          Defendant has also moved for alternative relief under either the Declaratory Judgment

Act or Federal Rules of Criminal Procedure 33(a) and (b)(1). The bases for his motion are that a

federal agent gave false testimony during plaintiff’s bond revocation hearing, that the

Government blackmailed defendant’s ex-wife into giving false statements about him, and that

the Government defrauded the Court by making false representations about the BOP’s ability to

care for defendant while he was incarcerated. This motion raises some of the same grounds

rejected above and recharacterization does not change the result.

                                          CONCLUSION
          Accordingly, defendant’s amended motion for habeas corpus relief [186, 195, 201], his

motion for alternative relief [209], and his recusal motion [217] are DENIED.

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for purpose of

an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

 SO ORDERED.

                                                Digitally signed by Brian
                                                M. Cogan
 Dated: Brooklyn, New York                                          U.S.D.J.
        April 17, 2019




                                                  16
